                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


Frederick Banks,                              )      CASE NO. 4:19 CV 2315
                                              )
                Petitioner,                   )      JUDGE PATRICIA A. GAUGHAN
                                              )
        v.                                    )
                                              )      Memorandum of Opinion and Order
NASA, et al.,                                 )
                                              )
                                              )
                Respondents.                  )


       Pro se petitioner Frederick Banks is a well-known frivolous filer in federal court.

Although he has been declared a frivolous filer subject to the three-strikes provision of 28

U.S.C. § 1915(g) on numerous occasions and is barred from filing any further civil actions in

federal court without prepayment of fees, Banks now attempts to utilize 28 U.S.C. § 2241 to

circumvent application of § 1915(g), which does not apply to habeas corpus petitions. In this

case, Banks has filed a form Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241

against numerous “Respondents,” including NASA, the EPA, Exxon Mobil, the Central

Intelligence Agency, and others. (Doc. No. 1.) His only asserted ground is that the

Respondents have “engaged in a Conspiracy to pollute and permanently damage the Eco system

of the Earth,” for which he seeks, among other relief, discharge from “FISA electronic

surveillance & confinement.” (Id. at page ID ## 5, 15.)

       The Petition is summarily dismissed.

       Under 28 U.S.C. § 2243, federal courts conduct initial review of habeas corpus

petitions. See Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011).
A court must summarily dismiss a petition “if it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing

Habeas Corpus Cases Under Section 2254 (applicable to § 2241 petitions under Rule 1(b)).

“No return is necessary when the petition is frivolous, or obviously lacking in merit, or where . .

. the necessary facts can be determined from the petition itself without need for consideration of

a return.” Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970).

       Banks’s Petition is frivolous and obviously lacks merit. In general, habeas corpus relief

is available to prisoners who contend they are in custody in violation of the Constitution or laws

of the United States. See 28 U.S.C. §§ 2241, 2254. Banks does not challenge a conviction or

sentence, nor does he challenge the manner in which his sentence is being served. Banks’s

Petition, in reality, is merely another attempt by him to file a frivolous civil action in federal

court without prepayment of fees, which he has been repeatedly barred from doing.

                                             Conclusion

       Accordingly, Banks’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is denied and

his Petition (Doc. No. 1) is summarily dismissed. The Court further certifies that an appeal

from this decision could not be taken in good faith and that there is no basis upon which to issue

a certificate of appealability. 28 U.S.C. §§ 1915(a)(3), 2253(c).

       IT IS SO ORDERED.


                                               /s/ Patricia A. Gaughan
                                               PATRICIA A. GAUGHAN
                                               United States District Court
Dated: 10/15/19                                Chief Judge




                                                 -2-
